CONFIDENTIAL SEPARATION AGREEMENT,
GENERAL RELEASE AND COVENANT NOT TO SUE

 

This Confidential Separation Agreement, General Release and Covenant Not to Sue
("Agreement") between Humberto L. Lopez, 19950 W. Country Club Drive, Suite 800,
Aventura, Florida 33180 (“Employee”) and Trade Street Residential, Inc. 19950 W.
Country Club Drive, Suite 800, Aventura, Florida 33180 (“Employer” or “Company”)
sets forth the terms of Employee’s separation from Company; now, in
consideration for the mutual promises and covenants set forth herein the parties
amicably agree to the following:

 

1.           Scope of Agreement. This Agreement covers all understandings
between Employee and Company relating to Employee's employment and separation
from employment with Employer and other matters as referenced herein. When used
herein the term "Employer" also includes any or all current affiliated
corporations, parent corporations, partnerships, limited liability companies,
divisions and subsidiaries, and the directors, officers, shareholders, members,
managers, employees, agents, attorneys, successors and assigns of Employer.

 

2.           Separation Date. Employee's separation is effective September 13,
2013. Employee acknowledges that no other compensation, vacation pay, sick pay,
commissions, bonuses, or any other money is or will be owed to Employee by
Employer except as otherwise detailed in this Agreement. Employee agrees and
acknowledges that he is not entitled to, and hereby waives any right to, any
other compensation except as expressly set forth in this Agreement.

 

3.           Employer Consideration. For and in consideration of the promises
made by Employee in Paragraph 4 and elsewhere in this Agreement, Employer
agrees:

 

(a)           Severance: Employer will pay to employee the total sum of
$150,000.00 US, paid out in line with the Company’s standard bi-weekly payroll
schedule, less all standard payroll deductions. Employee acknowledges that this
is an amount Employee is not otherwise entitled to receive. Employee understands
and agrees that the first payment will not be disbursed to Employee until this
Agreement has been agreed to and signed by both parties and the seven-day
revocation period set forth under Paragraph 7 below has expired, and that
subsequent payments will be made not later than one month after the prior
payment.

 



 

 

 

(b)           Health Insurance: If employee elects COBRA, the Company will
reimburse the employee for the difference between the full COBRA premium costs
and amount the company would pay towards the premium, if the employee was an
active, full-time employee. The employee must provide proof of payment of full
COBRA premium in order to be reimbursed. Reimbursement will be made monthly
through payroll and will continue through the earlier of 12 months or the point
Employee is entitled to coverage by reason of reemployment or coverage under
another’s plan. Employee understands and agrees that any COBRA coverage premium
payments beyond the 12 month period shall be the Employee’s sole responsibility.

 

(c)           Stock Vesting & Lockup Provision: Employee understands and agrees
that after this Agreement has been agreed to and signed by both parties and the
seven-day revocation period set forth under Paragraph 7 below has expired that
Employee will vest in 58,866 shares of the Company’s common stock identified in
the attached Exhibit “A”.

 

(i)           Employee acknowledges that in the course of his employment and in
connection with his duties he has had access to and become aware of material
information about the Company as defined herein that has not been made public.
Material, non-public information is information which is not available to the
general public and which could influence an investor to buy, sell or hold
securities. Information is non-public until it has been disclosed to the
investing public through established news services, such as Dow Jones News
Services, and sufficient time has passed to allow the information to be
disseminated through the trading markets, typically 48 hours after the release
of the information.

 

Employee understands and acknowledges that the using, disclosing or trading on
non-public or “inside” information about the Company for his own (or another’s)
financial or other benefit not only violates Company policy but is restricted
under federal securities and other applicable laws and rules of the with
Securities and Exchange Commission. Such laws make it unlawful for any person
who has “material”, nonpublic information about a company to trade the stock or
other securities of that company or to disclose such information to others who
may trade.

 

Insider trading is illegal and is prohibited. Violations of such laws may result
in civil and criminal penalties.

 

(ii)           Employee acknowledges and agrees that until November 30, 2013,
Employee will not without the prior written consent of the Company make or cause
any sale of any securities listed on Exhibit A hereto which, as of the effective
date of this Agreement, the Employee owns either of record or beneficially and
over which the Employee has the power to control the disposition.

 



(iii)           Employee also understands and agrees that if he reviews and
comments on the information contained in the Company’s Form 8-K filing, that he
will return any such comments in writing no later than one (1) full business day
before the filing date and that the Company has the right to object to any
comments Employee may make regarding the information contained in the Form 8-K.

 



 



Page 2

 

 

4.           Employee Consideration. For and in consideration of the promises
made by Employer in Paragraph 3 of this Agreement, Employee agrees as follows:

 

(a)           Employee unconditionally releases, discharges, waives, and holds
harmless Employer from each and every claim, cause of action, right, liability,
or demand of any kind and nature, whether or not presently known to exist,
including, without limitation, those claims arising from, or relating to,
Employee's employment or separation from employment with Employer. This general
release is a full and final bar to any claims Employee may have against
Employer, including, without limitation, any claims:

 

(i)arising from Employee's employment, pay, bonuses, vacation, or any other
employee benefits, and other terms and conditions of employment or employment
practices of Employer;

 

(ii)relating to the termination of Employee’s employment with Employer or the
surrounding circumstances thereof;

 

(iii)relating to any claims for compensatory, punitive, liquidated and/or
retaliatory discharge damages; back and/or front pay claims and fringe benefits;
or payment of any attorneys' fees for Employee;

 

(iv)arising under Civil Rights Act of 1866, 1871, 1964, and 1991, Employee
Retirement Income Security Act of 1974, the Rehabilitation Act of 1973, the Fair
Labor Standards Act, the Equal Pay Act of 1963, the Occupational Safety and
Health Act, the Immigration Reform Control Act of 1986, the Age Discrimination
in Employment Act of 1967, the Older Workers’ Benefit Protection Act, the Family
and Medical Leave Act of 1993, the Worker Adjustment and Retraining Notification
Act of 1989, any state civil rights acts, the WARN Act (as any of these laws may
have been amended) or any other labor, employment, or anti-discrimination laws;
and/or

 

(v)arising from any contract, tort, whistleblower, personal injury, or wrongful
discharge theory or cause of action.

 

(b)           Employee also waives his right to recover in any action which may
be brought on his behalf by any person or entity, including, but not limited to,
any governmental board, commission, department or agency such as the Equal
Employment Opportunity Commission, the comparable state agency, or the
Department of Labor.

 



Page 3

 

 

(c)           Employee also agrees that he has not filed any lawsuits, actions
or charges with any federal, state or local court against the Employer and
Employee also agrees that he will not do so at any time based on any matter
released in this Agreement.

 

(d)           Employee and Company each agrees that neither has engaged in any
disparaging conduct directed at the other and that neither shall disparage,
defame, libel, slander, place in a negative light, or in any other way harm or
attempt to harm the reputation, goodwill, or commercial interest of the other,
to any person, including but not limited to a current or former customer or
employee, a prospective employer or employee, or a member of the media.

 

(e)           Employee also agrees that this Agreement does not, and shall not
be construed to, constitute an admission by the Company of any violation of any
federal, state or local statute or regulation, or any violation of any of
Employee's rights or of any duty owed by the Employer to Employee.

 

(f)           Employee agrees not to testify for, appear on behalf of, or
otherwise assist in any way any individual, or company, in any claim against
Employer unless pursuant to a lawful subpoena issued to Employee. If such a
subpoena is issued, Employee will immediately notify Employer and provide it
with a copy of the subpoena.

 

(g)           Employee represents that he has not and will not promote,
encourage, advise or in any way discuss with anyone (unless pursuant to a lawful
subpoena issued to Employee or as otherwise permitted in this Agreement) pursuit
of any claim by any person (including customers and former or present employees
of Employer) against Employer. Any such communication or correspondence as
referenced herein shall be deemed a breach of this Agreement pursuant to
paragraph (k) below, even if Employee makes no specific reference to this
Agreement and/or Employee's claims or disputes against Employer. If such a
subpoena is issued, Employee will immediately notify Employer and provide it
with a copy of the subpoena.

 

(h)           Employee understands and agrees that, effective on the date of
Employee's separation, Employee was and is no longer authorized to incur any
expenses, obligations or liabilities or to speak on behalf of the Company.
Nevertheless, Employee agrees to cooperate with Employer in connection with any
legal matters, if so requested by the Company, including agreeing to make
himself available at the Employer's request to assist with matters requiring the
provision of information and/or testimony.

 



Page 4

 

 

(i)           Employee agrees to return all property belonging to Employer.
Employee agrees that any information obtained from Employee's employment with
Employer is considered proprietary and confidential, and Employee agrees not to
disclose such information to anyone at any time and to treat and keep all such
information confidential. Specifically, Employee acknowledges and agrees that
during the course of his employment with Employer, he obtained, had access to
and was privy to confidential information important to Employer. Such
confidential information includes but is not limited to, information relating to
potential plans, markets, projects, customers and to information relating to
business plans, markets, projects, customers, customer lists, sales materials,
pricing information, business and marketing strategies, business processes,
strategy on specific business plans, information on profit margins, customer
preferences and requirements, information relating to business contracts,
records, memoranda, project design information, information relating to
competitors, information relating to internal structuring, information relating
to personnel and files (herein after collectively referred to as "Confidential
Information"). Employee acknowledges that Employer has a legitimate business
interest in protecting such Confidential Information and trade secrets, which
are worthy of protection and are the sole property of Employer. Accordingly,
Employee agrees that he shall not divulge or make use of any Confidential
Information, directly or indirectly, personally or on behalf of any other
person, business, corporation, or entity without prior written consent of
Employer. Employee also agrees that all such secret or Confidential Information
which he prepared, used, or came into contact with during his employment with
Employer shall be and shall always remain the sole property of Employer.

 

(j)           Employee agrees not to communicate the terms, conditions, or
contents of this Agreement to any person or entity in any manner, whether
directly or indirectly, without express written consent from Employer
authorizing the particular disclosure requested, except that Employee may
communicate the terms of this Agreement to his financial advisors, and legal
counsel, all of whom shall be advised by Employee before such disclosure that
the terms of the Agreement shall not be disclosed by them to any person, unless
required by law. Any unauthorized disclosure by such persons shall be deemed a
breach of this Agreement by Employee under paragraph (k) below. This provision
shall not, however, prohibit Employee from disclosing the terms and conditions
of this Agreement if (a) required to do so by court order, provided that any
court-ordered disclosure shall only be made to the extent ordered, and only
after Employee has given notice in writing to Employer in order to allow
Employer reasonable and sufficient time to obtain an appropriate protective
order preventing or restricting such disclosure; (b) as may be necessary to
accomplish the filing of income tax returns or to fulfill any other legal
obligations to the Internal Revenue Service or other federal or state taxing
authorities; or (c) as may be necessary to enforce the terms of this Agreement.

 



Page 5

 

 

(k)           Employee agrees that in the event Employee breaches any of his
obligations under this Agreement, including filing a lawsuit based on any matter
released by this Agreement, Employee's entitlement to all future payments
pursuant to paragraph 3 will be waived and Employer will be entitled to recover
all benefits previously paid under paragraph 3 and to obtain all other relief
permitted by law or equity.

 

5.            Entire Agreement; Modification. This Agreement and the Exhibit
hereto contains the entire agreement of the parties hereto and there are no
agreements, understandings or representations made by Employer or Employee,
except as expressly stated herein. This Agreement supersedes all prior
agreements and understandings between Employer and Employee. No cancellation,
modification, amendment, deletion, addition or other changes in this Agreement
or any provision hereof or any right herein provided shall be effective for any
purpose unless specifically set forth in a subsequent written agreement signed
by both Employee and an authorized representative of Employer.

 

6.            Time to Consider. Employee is hereby advised and encouraged to
consult with an attorney before signing this Agreement. Employee has twenty-one
(21) days from the date he received this Agreement in which to consider and
accept this Agreement by signing and returning this Agreement to Greg Baumann,
Vice President and General Counsel -- Trade Street Residential, 19950 W. Country
Club Drive, Suite 800, Aventura, Florida 33180. Employee may, however, accept
this Agreement at any time within those 21 days.

 

7.            Effective Date. Both parties acknowledge that this Agreement is
intended to comply with the Older Workers Benefit Protection Act (“OWBP”).
Employee further acknowledges being advised to consult with an attorney about
the OWBPA and the Agreement before signing it and he fully understands that the
Agreement will not become effective or enforceable until seven (7) days from the
date that he signs it. During this seven (7) day period, Employee may revoke
this Agreement. To revoke, Employee must ensure that written notice of
revocation is delivered to Greg Baumann, Vice President and General Counsel --
Trade Street Residential, 19950 W. Country Club Drive, Suite 800, Aventura,
Florida 33180, by no later than 5:00 p.m. on the seventh calendar day after
Employee signs the Agreement. If Employee does not advise Employer within such
seven (7) day period of his intent to revoke this Agreement, this Agreement will
become effective and enforceable upon the expiration of the seven (7) days.

 

8.            Construction. Having had the opportunity to obtain the advice of
legal counsel to review, redraft and comment upon this Agreement, Employee
agrees that this Agreement shall be construed as if the parties jointly prepared
it so that any uncertainty or ambiguity shall not be interpreted against any one
party and in favor of the other.

 



Page 6

 

 

9.            Arbitration; Choice of Law; Attorney’s Fees. This Agreement shall
be deemed to have been formed and accepted in the State of Florida.

 

(a)           Except for the right to seek an injunction with respect to any
breach of the confidentiality or non-disclosure provisions of this Agreement or
any act that may cause the Company irreparable harm, any other controversy,
claim, suit, demand, or complaint arising out of, or relating to this Agreement
and release or the parties' relationship (whether statutory, in tort or
otherwise) including, but not limited to any matter that may have induced
Employee to enter into this Agreement (collectively referred to as "Claim"), as
well as the validity of this arbitration provision, shall be submitted to final
and binding arbitration in Miami-Dade County, Florida and shall be subject to
the Federal Arbitration Act, 9 U.S.C. §1, et seq. The Parties agree that any
Claim shall be arbitrated by a single arbitrator on an individual basis.
Arbitration shall be administered either by JAMS Arbitration, Mediation, and ADR
Services, Suite 2600, 600 Brickell Ave., Miami, FL 33131 (www.jamsadr.com), or
any other nationally recognized organization that the parties may choose subject
to mutual approval [such as the American Arbitration Association [335 Madison
Ave., Floor 10, New York, NY 10017-4605 (www.adr.org)] in accordance with the
Services then current Commercial Arbitration Rules except for any rule providing
for class or mass action. Judgment on the arbitration award may be entered in
any court having jurisdiction thereof.

 

(b)           This Agreement and the release contained herein shall in all
respects be governed by, and construed in accordance with, the laws of the State
of Florida without giving effect to its conflict of law provisions.

 

(c)           Each party is to bear its own attorney's fees and costs relating
to the preparation and review of this Agreement. In the event that any dispute
arising from or relating to this Agreement results in arbitration or an action
in court for an injunction, the prevailing party, in addition to all other
relief, will be awarded its reasonable costs and expenses, including any expert
witness's fees and reasonable attorneys' fees up through and including any
confirmation and/or appeal of the award.

 

10.           Severability: In case any one or more of the provisions contained
in this Agreement shall be held to be invalid, illegal, or unenforceable in any
respect, such invalidity, illegality or unenforceability shall not affect any
other provision, and this Agreement shall be construed as if such invalid,
illegal or unenforceable provision did not exist.

 

11.           Effect of Waiver: The waiver by any party hereto of a breach of
any provision of this Agreement shall not operate or be construed as a waiver of
any subsequent breach of any party, nor shall any waiver operate or be construed
as a rescission of this Agreement. No breach of this Agreement shall permit the
non-breaching party to repudiate this Agreement or refuse or fail to perform any
obligation required hereunder.

 



Page 7

 

 

12.           Ownership of Claims: Employee acknowledges, warrants and
represents that (a) this Agreement was signed only after due consideration and
with ample opportunity to confer with an attorney of his own choosing; (b) he is
competent and was not fraudulently induced, coerced or intimidated to sign this
Agreement and freely and voluntarily agrees to and understands the significance
and consequences of its terms; (c) no promise, representation, inducement,
agreement or warranty other than those specifically set forth herein has been
made or relied upon by him in signing this Agreement; and (d) no claim or
judgment which he ever had, now has, or might have against the Company, has been
assigned or transferred to any other person or entity and he agrees to indemnify
and hold the Company harmless from and against any liability or expenses
resulting from the assignment or transfer of any such claim.

 

13.           Tax Indemnity: Employer makes no representations regarding the
taxability of any payments made under this Agreement. Employee acknowledges and
understands that Employer has no responsibility for any tax payments, beyond
standard payroll deduction, and that Employee accepts sole responsibility for
all additional tax payments due as a result of this Agreement. Employee agrees
to indemnify Employer for any tax payments that the Internal Revenue Service or
any other local, state or federal taxing agency determines to be due and owing
as a result of any payment made pursuant to the terms of this Agreement.

 

14.           Counterparts. This Agreement may be executed in any number of
counterparts, and by each of the parties on separate counterparts, each of
which, when so executed, shall be deemed an original, but all of which shall
constitute but one and the same instrument. Delivery of an executed counterpart
of this Agreement by facsimile or electronic transmission shall be equally as
effective as delivery of a manually executed counterpart of this Agreement.

 

15.           Adequacy of Consideration. The parties further acknowledge the
adequacy of the additional consideration provided herein by each to the other,
that this is a legally binding document, and that they intend to be bound by and
faithful to its terms.

 

Agreed to and accepted on and as of the date written below.

  

[SIGNATURES APPEAR ON FOLLOWING PAGE]

 



Page 8

 

 



  TRADE STREET RESIDENTIAL, Inc.,   its affiliates and assigns       By: /s/
Michael Baumann         Its: CEO       Dated: 09/13/2013

 

In signing this Agreement, I Humberto L. Lopez agree and certify that: (a) I
have carefully read and fully understand the provisions of this Agreement; (b)
Employer has, by this Agreement, advised me to consult with an attorney of my
choice before signing this Agreement, and I have had an opportunity to do so;
(c) I have been allowed a reasonable period of time after receiving this
Agreement (up to 21 days) in which to consider it before signing; and, (d) I
agree to the terms of this Agreement including paragraph 7 knowingly,
voluntarily and without intimidation, coercion or pressure, and I intend to be
legally bound by the Agreement.

 

/s/ Humberto L. Lopez          

Humberto L. Lopez

Dated: 09/13/2013

 



Page 9

